Citation Nr: 0020082	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  96-30 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Nicholas G. Spirtos, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from November 1967 to 
October 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1994 rating decision of the Department of 
Veterans Affairs (VA) San Diego Regional Office (RO) which 
denied the claims seeking service connection for post-
traumatic stress disorder (PTSD) and a pension based on 
nonservice-connected disabilities.  The appellant disagreed 
and this appeal ensued.  

In a January 1997 decision, the RO granted a VA pension based 
on nonservice-connected disabilities which constituted a full 
award of that benefit sought on appeal.  See Grantham v. 
Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997); Holland v. 
Gober, 124 F.3d 226 (Fed. Cir. 1997) (ruling that a notice of 
disagreement applies only to the element of the claim being 
decided).  For this reason, the Board no longer has 
jurisdiction over the claim for a VA pension based on 
nonservice-connected disabilities.  

When the appellant commenced his appeal, Disabled American 
Veterans represented him.  In June 1998, he filed a VA Form 
22a (Appointment of Attorney or Agent as Claimant's 
Representative) naming attorney, Nicholas G. Spirtos, as his 
representative.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained.  

2.  The evidence of record does not include a clear diagnosis 
of PTSD or one that is in accordance with 38 C.F.R. § 4.125.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the appellant's 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309, (1997); 
38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309, 4.125 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he has PTSD that arose due to his 
combat-related experiences in Vietnam.  Generally, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  As the appellant 
served continuously for 90 days or more during a period of 
war, a psychosis manifested to a degree of 10 percent within 
one year from the date of termination of such service shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

The threshold question that must be resolved is whether the 
appellant has presented evidence of a well-grounded claim.  
See 38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990) (well-
grounded claim is plausible, meritorious on its own or 
capable of substantiation, and justified as being plausible 
by a fair and impartial individual).  A well-grounded claim 
of PTSD requires medical evidence of a current disorder, lay 
evidence, presumed credible, of an in-service stressor, and 
medical evidence linking the two.  Gaines v. West, 11 Vet. 
App. 353, 357 (1998); Cohen (Douglas) v. Brown, 10 Vet. App. 
128, 136-37 (1997).  See also Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) (generally a well-grounded claim requires competent 
evidence of a current disability, evidence of incurrence or 
aggravation of a disease or injury in service, and competent 
evidence linking the two).  

In December 1996, a private psychiatrist indicated his 
impression that the appellant "quite likely" suffered from 
PTSD, and he suggested that it would be reasonable for VA to 
more closely observe this case to either confirm or refute a 
diagnosis of PTSD.  Statements too speculative to create a 
causal connection are insufficient to qualify as competent 
medical evidence.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992) (a doctor's statement that service-connected injuries 
"may or may not" have contributed to a veteran's death was 
too speculative to create nexus).  However, medical opinion 
need not be expressed in terms of certainty.  Lathan v. 
Brown, 7 Vet. App. 359 (1995).  For example, the phrase 
"quite possibly might" was sufficient to qualify an opinion 
as competent medical evidence.  Watai v. Brown, 9 Vet. App. 
441 (1996).  See also Alemany v. Brown, 9 Vet. App. 518 
(1996) (use of "possible" sufficed to create competent 
medical evidence of a relationship); Molloy v. Brown, 9 Vet. 
App. 513 (1996) (use of "could" would have rendered opinion 
competent medical evidence).  In this case, the use of the 
phrase "quite likely" appears consistent with the phrase 
"quite possibly might".  Thus, that opinion satisfies the 
first element of a well-grounded claim.  The appellant, a lay 
person, contended that he experienced a variety of stressful, 
combat-related events during his service in Vietnam.  The 
truthfulness of these contentions must be presumed when 
determining whether a claim is well grounded, thereby 
satisfying the second element of a well-grounded claim.  King 
v. Brown, 5 Vet. App. 19, 21 (1993).  Finally, the 
psychiatrist's comments in the December 1996 private 
examination report, to the effect that the appellant's 
"quite likely" or possible PTSD arose from combat-related 
stressors during service in Vietnam, satisfies the third and 
final element of a well-grounded claim.  

Because the claim is well grounded, VA has a statutory 
obligation to assist the appellant in the development of 
facts pertinent to the claim.  The appellant underwent VA 
psychiatric examination in September 1994, December 1996, and 
July 1998.  He has also submitted evidence from private 
health care providers relevant to this claim.  The RO asked 
him to provide details of stressors, which he did, consistent 
with application of VA's duty to assist.  Additionally, two 
fee-basis psychiatrists saw the appellant in July 1998, 
noting that he was very abusive, threatening, manipulative, 
uncooperative, and argumentative, and in each case frustrated 
their professional efforts to evaluate the claimed PTSD 
disability.  The duty to assist is not always a one-way 
street; the appellant cannot wait passively for assistance in 
a circumstance where he may have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In light of the 
above actions, the Board is satisfied that VA has adequately 
accomplished its obligations under 38 U.S.C.A. § 5107(a).  

As to the merits of the claim, the pertinent regulations have 
changed during the pendency of this appeal.  Prior to March 
7, 1997, service connection for PTSD required medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor was 
related to combat, service department evidence that the 
appellant engaged in combat or that he was awarded a combat 
citation such as the combat infantryman badge (CIB) would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1997).  See Cohen, 10 Vet. App. at 136-
37. Effective on and after March 7, 1997, service connection 
for PTSD required medical evidence diagnosing the condition 
in accord with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence established 
that the appellant engaged in combat with the enemy and the 
claimed stressor was related to that combat, in the absence 
of clear and convincing evidence to the contrary, and 
provided that the claimed stressor was consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone could establish 
the occurrence of the claimed in-service stressor.  See 64 
Fed. Reg. 32,807-08 (June 18, 1999) (codified at 38 C.F.R. 
§ 3.304(f) (1999)) and 38 C.F.R. § 4.125 (requiring PTSD 
diagnoses to conform with the criteria set forth in AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) (DSM-IV)).  

When a regulation changes after a claim has been filed but 
before the administrative appeal process has been concluded, 
the version more favorable to the appellant should apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Thus, the 
appellant's claim of service connection for PTSD must be 
fully adjudicated under both the new and the old criteria to 
determine which version is more favorable.  DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997).  See also Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (before Board addresses a 
question not yet addressed by the RO, it must consider 
whether appellant had adequate notice of the need and an 
opportunity to submit evidence or argument, and whether, in 
their absence, claimant is prejudiced).  The record does not 
indicate that the RO has had an opportunity to evaluate the 
evidence in light of both versions of the regulation.  
However, for the reasons discussed below, application of the 
old and new provisions of 38 C.F.R. § 3.304(f) to the facts 
in this case mandate a similar outcome.  Because the decision 
below hinges on the same factor, the lack of a clear 
diagnosis of PTSD or one in accordance with DSM-IV, the 
appellant incurs no prejudice if the Board assesses the 
evidence in the first instance in light of both versions of 
the regulation.  

The Board's first inquiry as to the merits of the claim is 
whether the record includes evidence of a clear diagnosis of 
PTSD (under the old version of section 3.304(f)) and whether 
the records includes a diagnosis of PTSD using the criteria 
of DSM-IV (under the new version of section 3.304(f)).  The 
evidence relevant to that question is as follows:

? VA examination in April 1993 included a diagnosis of 
rehabilitation for drug and alcohol abuse, sober for 
the previous 11 years.  

? VA examination in September 1994 showed diagnoses of 
polysubstance abuse and alcohol abuse, both in 
remission for 12 years.  The examiner noted that the 
appellant "offered no information spontaneously that 
would provide a diagnosis of [PTSD], although he did 
have some symptomatology.  It is felt that he does 
not have the symptoms to make a diagnosis of 
[PTSD]."  

? A statement by a private counselor in November 1996 
indicated that he first met with the appellant in 
November 1994 and had been in some contact with him 
since that time.  He reported that, because the 
appellant was able to objectively view his own 
emotions, he was unable to clearly make an assessment 
of PTSD.  The counselor did note that the appellant 
underwent physiological changes when describing his 
experiences in Vietnam.  The counselor concluded by 
stating that he believed there was a "strong 
possibility" that the appellant suffered from PTSD 
and that he had no basis for ruling out that 
possibility.  

? The appellant testified at a hearing in November 1996 
that he had PTSD and that a private counselor had 
treated him.  

? VA psychiatric examination in December 1996 showed 
diagnoses of alcohol and polysubstance abuse by 
history and in remission.  The examiners noted that 
they found inadequate evidence to support a diagnosis 
of PTSD, although there were a few symptoms 
consistent with PTSD.  A VA general medical 
examination report that same month included a 
diagnosis of "[c]laims history of [PTSD]."  

? A private psychiatrist, in a December 1996 
psychiatric examination report, provided the 
impression that it was "quite likely" that the 
appellant had PTSD related to his experience in 
Vietnam.  

? In July 1998, the appellant presented to a board of 
two fee-basis psychiatrists for evaluation of his 
claimed PTSD.  On July 16, 1998, one psychiatrist 
diagnosed polysubstance abuse and wrote that the 
appellant was "uncooperative and selective in giving 
information," that he appeared to have some insight 
into what was going on and was "manipulative" during 
the examination as he discussed only what "he wants 
to discuss" and "refuses to discuss other things" 
which prevented adequate documentation of PTSD.  On 
July 22, 1998, another fee-basis psychiatrist 
indicated that the appellant was "very belligerent, 
threatening, and cursing," and ended the interview 
by walking out of the examination room and was 
verbally abusive to his office personnel.  The 
psychiatrist "wonder[ed] whether [the appellant] 
ha[d] an agenda of some sort for this behavior, due 
to the fact that when [he] originally came into this 
office . . . he was not belligerent or abusive.  He 
did not have an inappropriate behavior and I had 
observed [him] in the waiting room sitting in a chair 
quietly and reading."  The examiner thus called into 
question the appellant's motives for his behavior and 
noted that the only diagnosis that could be made from 
this interview was a severe personality disorder of 
some type.  

It is important to note that the standard for determining 
whether there is competent medical evidence of current PTSD, 
an element of a well-grounded claim, is different from that 
for determining whether there is a "clear" diagnosis of 
PTSD or one that is in accordance with DSM-IV for purposes of 
service connection.  The former standard is one of 
plausibility.  Thus, the impression of the private 
psychiatrist in December 1996 that the appellant "quite 
likely" suffered from PTSD was sufficient to demonstrate the 
plausibility of the claim.  Now, however, the latter standard 
must be applied, one that is more rigorous than the former 
standard and which focuses on the merits of the claim in 
light of the entire record.  

In reviewing the entire record, as summarized above, none of 
this evidence establishes a "clear" diagnosis of PTSD or a 
diagnosis in accordance with DSM-IV.  VA examination in April 
1993, September 1994, December 1996, and July 1998 all failed 
to include diagnoses of PTSD.  Thus, none of these 
examinations provided a clear diagnosis of PTSD or one in 
accord with DSM-IV.  The only evidence even suggesting a 
diagnosis of PTSD was the November 1996 statement by a 
private counselor and the December 1996 examination report by 
a private psychiatrist.  While the November 1996 private 
counselor's statement was that there was a strong possibility 
of PTSD, that opinion is less than clear due to the 
qualifying use of the phrase "strong possibility".  
Moreover, because a counselor rather than a psychiatrist, a 
medical doctor, rendered the opinion, it cannot serve as 
probative evidence in support of an actual diagnosis of PTSD.  
As to the December 1996 report, a private psychiatrist 
rendered his impression that it was "quite likely" that the 
appellant had PTSD.  However, the fact that he qualified his 
impression as "quite likely" falls well short of being 
"clear" or in accordance with the criteria of DSM-IV.  
While it prompted plausibility to the claim, it muddied the 
diagnosis such that it is not evident that it is either clear 
or in accord with DSM-IV.  Thus, under either the old or the 
new versions of 38 C.F.R. § 3.304(f), the evidence of record 
does not indicate a clear diagnosis of PTSD or one in 
accordance with 38 C.F.R. § 4.125, and it does not satisfy a 
key element of service connection under the provisions of 
38 C.F.R. § 3.304(f).  

The Board recognizes that two other elements are also 
required for PTSD under either the old or new versions of 
38 C.F.R. § 3.304(f).  However, the Board need not reach the 
other criteria, namely credible supporting evidence that the 
claimed in-service stressor occurred and medical evidence 
linking the current symptoms and an in-service stressor, 
because service connection is defeated without a clear 
diagnosis of PTSD or one in accordance with 38 C.F.R. 
§ 4.125.  Thus, the Board also need not reach the question of 
whether the appellant may enjoy the evidentiary presumption 
of 38 U.S.C.A. § 1154(b) (where it is determined that the 
claimant engaged in combat with the enemy and the claimed 
stressor is related to such combat, the claimant's lay 
testimony regarding the claimed stressor must be accepted as 
conclusive as to its occurrence, provided the evidence is 
"satisfactory" and consistent with the circumstances, 
conditions, or hardships of the claimant's service).  Yet, as 
his service records reveal his reciept of the CIB, his 
claimed in-service stressor would be accepted in the absence 
of evidence to the contrary.   

Nevertheless, in the light of the evidence of record and for 
the reasons cited above, it is the determination of the Board 
that the preponderance of the evidence at this time is 
against the claim of entitlement to service connection for 
PTSD.  



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for PTSD is denied.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

